The Court:
The appeal is from a judgment of conviction and from an order denying defendant’s motion for a new trial. The transcript does not contain the judgment from which the appeal purports to be taken. The appeal from the judgment can not therefore be entertained. The bill of exceptions does not con*7tain any of the evidence given at the trial. The charge of the Court to the jury only is given, with an exception noted to the charge as an entirety. No objection to the charge is urged in the brief which has been filed for the appellant, and we fail to discover any error in it.
Appeal from the judgment dismissed, and order denying the defendant’s motion for a new trial affirmed.